Citation Nr: 1520856	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-27 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition, asserted as the residuals of an in-service automobile accident, to include a laceration scar above the left eye, foreign body entrapment, degeneration of surrounding muscle tissue, and bilateral nuclear cataracts.

2.  Entitlement to service connection for refractive error of the eyes, to include myopia, astigmatism, and presbyopia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and from a January 2009 rating decision from the Appeals Management Center (AMC) in Washington, DC.

The February 2008 rating decision denied entitlement to service connection for a bilateral eye condition.  A notice of disagreement was received in January 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in June 2010.

The Board notes that the Veteran's eye-claim encompasses variously described sets of manifestations and theories of entitlement.  The Board has separated these manifestations into separate issues as reflected on the title page, above, to ensure that all of the Veteran's issues are addressed.  The Board has jurisdiction to consider each of these issues because each distinct set of contentions has been contemplated by the RO in its adjudication of the Veteran's case, and the Veteran has been consistently presenting arguments with respect to each theory of entitlement to benefits throughout his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In a January 2009 statement, the Veteran alleged that a May 1974 rating decision contained clear and unmistakable error (CUE) in its award of a 20 percent rating, rather than a 30 percent rating, for the disability of the thumb and left index fingers.  In a December 2014 statement, the Veteran claimed entitlement to benefits based on loss of use of the left upper extremity.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these discrete issues are referred to the AOJ for appropriate handling and consideration in the first instance and are not a part of the current appeal.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a bilateral eye condition.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Refractive errors of the eyes are congenital or developmental defects and are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  In the absence of superimposed disease or injury, service connection may not be considered for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, because it is a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury during service that caused a resultant disability).

In his February 2007 claim, the Veteran described various manifestations and theories for which he believes service connection for a bilateral eye condition is warranted.  First, he noted that, while on active duty in December 1970, he was in a serious car accident in which "[h]e was pinned under a vehicle after an impact, and suffered burns and nerve injuries....  The burns were caused by chemicals dripping on him while pinned.  Some oil got in his eyes, and in a laceration on his left eye."  He reported that he received his initial treatment at St. Mary's Hospital in Athens, Georgia (from which records could not be obtained), and that "[h]is eyes were flushed and covered with blinders which were removed after about three days."  He essentially contends that he suffers from a residual disability due to these injuries.

Second, he noted that, "[u]pon his entry into active duty, ... his eyes were examined and defective vision noted of 20/200, left eye, and 20/70 in his right eye."  He further noted that "[a]fter a lengthy hospitalization at the Naval Hospital, veteran was checked for failing vision, and an examination October 19, 1971, revealed []that his visual acuity had decreased to 20/300 in his left eye and to 20/200 in his right eye."  He essentially contends that he suffers from decreased visual acuity that occurred during service.  

Third, he noted that, "[a]fter his medical discharge from service, veteran has continued to have problems with his eyes, including redness, swelling and pain."  He reported that he underwent surgery in July 1980 to remove "a foreign body in the area of the previous laceration," "around the orbital ridge of the left eye."  He noted that an August 1980 biopsy report of the excision "shows history to severe trauma with surgical repair to this site due to Auto accident 10 years ago."  He noted that "[t]he R/O is listed as reaction to foreign body, and the report shows the lesion to be unusual, and very uncommon, with extensive degeneration of the muscle tissues."  He noted that an additional surgery was performed at the same site in October 1980, and a cover was put over the eye.  The Veteran essentially contends that he suffers from residuals of this automobile accident, including damage that was caused by the foreign body that became embedded around his left eye.

Before any of these claims may be adjudicated, the Board finds it necessary to remand in order to obtain all relevant service treatment records.  In his February 2007 claim, the Veteran noted that, immediately following the December 1970 accident, "[h]e was taken to St. Marys Hospital, Athens, Georgia, where all his injuries were initially treated."  He noted that "[h]e was then transferred to the doctors at the Naval Supply School, Athens, Georgia, and then Medivac to Charleston Navy Hospital to undergo lengthy treatment."  An August 1971 service treatment record from the Naval Hospital in Charleston South Carolina, notes that the Veteran had been referred to this facility following initial treatment in Athens and that he was discharged from the hospital to limited duty on April 8, 1971.  

The Board notes that attempts to obtain records from St. Mary's Hospital were unsuccessful, as evidenced by a November 2007 negative reply to a VA records request.

The Board finds, however, that additional efforts are necessary in order to determine whether records from the Naval Supply School and the Charleston Naval Hospital are available.  The Board notes that the claims file contains subsequent service treatment records from the Naval Hospital, but it does not contain the records from his hospitalization (lasting from approximately December 1970 to April 1971).  No records from the Naval Supply School in Athens have been obtained.  In light of the above, the Board finds it necessary to remand the eye disability claims in order to obtain the Veteran's hospitalization records from the Naval Hospital in Charleston, South Carolina, and the Naval Supply School in Athens, Georgia.

In this case, the medical evidence of record does not address the origin of the various sets of manifestations involving the eyes as identified by the Veteran, and whether such manifestations can be associated with the Veteran's in-service automobile accident.  For this reason, the Board finds that a VA examination, including an etiology opinion, is necessary in order to make a decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to locate any records from the Veteran's hospitalization at the Naval Hospital in Charleston, South Carolina, and the Naval Supply School in Athens, Georgia, from December 1970 through April 1971.

The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  VA should make as many requests for these records as necessary, until it concludes that these records do not exist or that further attempts to obtain them would be futile.  If these records cannot be obtained, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

2.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any eye conditions that presently exist.  The claims file must be thoroughly reviewed by the examiner in conjunction with the examination, including any evidence obtained from the Naval Supply School in Athens and the Naval Hospital in Charleston.  The examiner should discuss the particulars of this Veteran's medical history.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

Based on the above, the examiner should answer the following questions:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that any current diagnosis of bilateral nuclear cataracts that the Veteran now has, was manifested during, or is medically related to, his active military service, based on any trauma the Veteran suffered during the in-service automobile accident or from any chemicals that came in contact with the Veteran's eyes during that accident?

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any residual of a laceration above the left eye that the Veteran now has, to include a laceration scar above the left eye, foreign body entrapment, and degeneration of surrounding muscle tissue, was manifested during service, or is otherwise medically related to, his active military service, based on any trauma the Veteran suffered during the in-service automobile accident or from any chemicals that came in contact with the Veteran's eyes during that accident?  In making this assessment, the examiner should discuss whether the July and October 1980 surgeries were performed in connection with an eye injury that was sustained by the Veteran during service.  In particular, the examiner should discuss whether the medical evidence pertaining to the site of the 1980 surgeries describes the same site as the 1970 laceration.

(c)  With respect to the Veteran's refractive error of the eyes, to include myopia, astigmatism, and presbyopia, did the Veteran suffer any superimposed injury to his eyes, based on any trauma the Veteran suffered at the time of and following the in-service automobile accident or from any chemicals that came in contact with the Veteran's eyes during that accident?  If the answer is "yes," did such injury superimposed upon the Veteran's refractive error of the eyes, to include myopia, astigmatism, and presbyopia, result in any additional eye condition, namely an accelerated rate of decreased visual acuity in either or both eyes, and/or bilateral nuclear cataracts?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

